            CaseApplication
   AO 106A (08/18) 2:20-mj-02913-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    06/22/20
                                                                                    Means             Page 1 of 13 Page ID #:1

                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )       Case No.2:20-MJ-02913
       A United States Postal Service Priority Mail parcel                    )
       bearing label number EJ035612808US                                     )
                                                                              )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                              Offense Description
          21 U.S.C. § 841(a)(1)                                               distribution and possession with intent to distribute a
                                                                              controlled substance
          21 U.S.C. § 843(b)                                                  unlawful use of a communication facility
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                        ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                               DAGMAWI ABEBE
                                                                                                        Applicant’s signature
                                                                                  Dagmawi Abebe, United States Postal Inspector
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                        Judge’s signature

City and state: Los Angeles, CA                                                   Honorable Jean P. Rosenbluth, U.S. Magistrate Judge
                                                                                                        Printed name and title

SAUSA: Patrick Castañeda x0637
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 2 of 13 Page ID #:2



                              ATTACHMENT A
PARCEL TO BE SEARCHED

     A United States Postal Service Priority Mail Express parcel

bearing label number EJ035612808US, weighing approximately 2

pounds, postmarked on June 11, 2020, Flower Mound, TX, and which

bears a handwritten address label with the following recipient

information: “Mike Ren, 4067 Hardwick St lakewood, CA 90712

#unit 519;” and with the following sender address information:

“Harley Dalton, 941 Brairwood Dr, Lewisville TX 75067.”




                                       i
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 3 of 13 Page ID #:3



     ATTACHMENT B
ITEMS TO BE SEIZED

     The following items are to be seized from the parcel

described in Attachment A, which constitute evidence, fruits,

and instrumentalities of violations of 21 U.S.C. §§ 841(a)(1)

(distribution and possession with intent to distribute a

controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance):

          a.    Any controlled substances;

          b.    Currency, money orders, bank checks, or similar

monetary instruments in quantities over $1000; and

          c.    Packaging material used to wrap or conceal any

currency or controlled substances.




                                      ii
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 4 of 13 Page ID #:4



                               AFFIDAVIT

I, Dagmawi Abebe, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
     1.      This affidavit is made in support of an application

for a search warrant for United States Postal Service (“USPS”)

Priority Mail Express parcel bearing label number EJ035612808US

(the “SUBJECT PARCEL”), currently in the custody of the United

States Postal Inspection Service (“USPIS”), as described more

fully in in Attachment A, which is incorporated by reference.

The requested search warrant seeks authorization to seize

evidence, fruits, and instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (distribution and possession with intent to

distribute a controlled substance) and 843(b) (unlawful use of a

communication facility, including the mails, to facilitate the

distribution of a controlled substance), as described more fully

in Attachment B, which is also incorporated by reference.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 5 of 13 Page ID #:5



             II. BACKGROUND FOR POSTAL INSPECTOR DAGMAWI ABEBE
        3.    I am a United States Postal Inspector (“Postal

Inspector”) with the USPIS, and have been so employed since June

2012.    I completed a twelve-week basic inspector training course

in Potomac, Maryland, which included training in the

investigation of mail theft, identity theft, mail fraud,

internet crimes, threats, assaults, robberies, burglaries and

prohibited mailings such as drugs and child pornography.          In

addition, I have received other formal and informal training

from USPIS and outside agencies including: the San Francisco

District Attorney’s Office, the California Narcotics Officers

Association, and the Drug Enforcement Administration.          I have

also completed the USPIS Basic Contraband Interdiction and

Investigations (“CI2”) training and Internet Covert Operations

Program trainings. During my time as a Postal Inspector, I have

participated in multiple investigations into USPS-related

violations of the Controlled Substances Act, and I have also

discussed my investigations with other law enforcement officers.

For these reasons, I am familiar with how drug traffickers use

the mail to facilitate their trafficking.

        4.    I am currently assigned to the USPIS Los Angeles

Division CI2 Team, which is responsible for investigating the

trafficking of narcotics through the United States Mail.          Prior

to my assignment to the CI2 Team, I was assigned to a Mail Theft

Team.    In this capacity, my responsibilities included the

investigation of crimes against the USPS and crimes related to

the misuse and attack of the mail system, including theft of



                                       2
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 6 of 13 Page ID #:6



United States mail, possession of stolen United States mail,

access device fraud, and identity theft.

                   III. SUMMARY OF PROBABLE CAUSE
     5.     On June 12, 2020, I inspected the SUBJECT PARCEL.         I

suspect the SUBJECT PARCEL contains contraband because it has

features I recognize as common to parcels containing contraband.

Also on June 12, 2020, a trained drug-detecting dog alerted to

the SUBJECT PARCEL for the presence of drugs or other items,

such as the proceeds of drug sales, which have been contaminated

by drugs.

                   IV. STATEMENT OF PROBABLE CAUSE
     6.     Based on my training and experience as a Postal

Inspector, and the experiences related to me by fellow Postal

Inspectors and investigators who specialize in drug

investigations, I know the following:

            a.   Los Angeles is a major source area for drugs.            As

such, drugs are frequently transported from Los Angeles through

the United States Mail, and the proceeds from drug sales are

frequently returned to Los Angeles through the mail.          These

proceeds are generally in the form of cash, money orders, bank

checks, or similar monetary instruments in an amount over

$1000.00.

            b.   Drug distributors often use USPS Priority Mail

Express, which is the USPS overnight/next day delivery mail

product, or Priority Mail Service, which is the USPS two-to-

three day delivery mail product.      Drug distributors use the

Priority Mail Express delivery service because of its speed,



                                       3
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 7 of 13 Page ID #:7



reliability, and the ability to track the parcel’s progress to

delivery.    Drug distributors use the Priority Mail delivery

service because it provides them more time for travel between

states if they decide to follow their shipments to their

destination for distribution.      Also, by adding delivery

confirmation to a Priority Mail parcel, drug traffickers have

the ability to track the parcel’s progress to the intended

delivery point, as if the parcel had been mailed using the

Priority Mail Express Service.

        7.   Based on my training and experience, the following

indicia suggest that a parcel may contain drugs or drug

distribution proceeds:

             a.   The parcel is contained in a box, flat cardboard

mailer, or Tyvek envelope;

             b.   The parcel bears a handwritten label, whether

USPS Express Mail or Priority Mail;

             c.   The handwritten label on the parcel does not

contain a business account number;

             d.   The seams of the parcel are all taped or glued

shut;

             e.   The parcel emits an odor of a cleaning agent or

adhesive or spray foam that can be detected by a human; and

             f.   Multiple parcels are mailed by the same

individual, on the same day, from different locations.

        8.   Parcels exhibiting such indicia are the subject of

further investigation, which may include verification of the

addressee and return addresses.



                                       4
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 8 of 13 Page ID #:8



           a.     I know from my training and experience that drug

traffickers often use fictitious or incomplete names and

addresses in an effort to conceal their identities from law

enforcement officers investigating these types of cases.            To the

extent that real addresses are ever used, it is only to lend a

legitimate appearance to the parcel and is almost always paired

with a false name.

     A.    USPIS Identification of the SUBJECT PARCEL
     9.    On June 12, 2020, I was at the Los Angeles

International Service Center located at 5800 West Century

Boulevard, Los Angeles, CA 90045, when I observed the SUBJECT

PARCEL to have characteristics common to parcels containing

contraband.     Specifically, the SUBJECT PARCEL is a cardboard box

being shipped using USPS Priority Mail Express, the return and

recipient information are handwritten on the SUBJECT PARCEL, and

signature confrmation for the SUBJECT PARCEL was waived.            I then

removed the SUBJECT PARCEL from the mail for further inspection.

     10.   I used the CLEAR1 database to research the return and

recipient addresses written on the SUBJECT PARCEL.         The return

address on the SUBJECT PARCEL is listed as “Harley Dalton, 941

Brairwood Dr, Lewisville TX 75067.”        In CLEAR, I did not find

anyone by that name associated with that address.         The recipient

address on the SUBJECT PARCEL is listed as “Mike Ren, 4067

Hardwick St lakewood, CA 90712 #unit 519.”        In CLEAR, I did not

find anyone by that name associated with that address.          I

     1 CLEAR is a public information database used by law
enforcement that provides names, addresses, telephone numbers,
and other identifying information.


                                       5
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 9 of 13 Page ID #:9



queried the internet and learned 4067 Hardwick St, Lakewood, CA

90712, appeared to be a UPS Store - a commercial mail receiving

agency.

     B.    Drug Detection Dog Alerts to the SUBJECT PARCEL
     11.   On June 12, 2020, Los Angeles Police Department

Officer Dolores Suviate and her trained drug-detection dog,

“Smithy,” examined the exterior of the SUBJECT PARCEL.          Attached

as Exhibit 1, and incorporated by reference herein, is a true

and correct copy of information provided to me by Officer

Suviate regarding Smithy’s training and history in detecting

drugs, as well as Smithy’s examination of the SUBJECT PARCEL.

     12.   Officer Suviate told me that Smithy positively alerted

to the SUBJECT PARCEL, indicating the presence of drugs or drug

contaminated substances.

//




                                       6
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 10 of 13 Page ID #:10



                              V. CONCLUSION
      13.   For all the reasons above, there is probable cause to

believe that the SUBJECT PARCEL, as described in Attachment A,

contains evidence, fruits, and instrumentalities of violations

of 21 U.S.C. §§ 841(a)(1) (distribution and possession with

intent to distribute a controlled substance) and 843(b)

(unlawful use of a communication facility, including the mails,

to facilitate the distribution of a controlled substance), as

described in Attachment B.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this __th day of
June, 2020.



HONORABLE JEAN P. ROSENBLUTH
UNITED STATES MAGISTRATE JUDGE




                                        7
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 11 of 13 Page ID #:11




                    Exhibit 1




                                       iii
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 12 of 13 Page ID #:12
Case 2:20-mj-02913-DUTY Document 1 Filed 06/22/20 Page 13 of 13 Page ID #:13
